Dismissed and Memorandum Opinion filed March 31, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00159-CR
____________
 
ELI PRESTON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 1278338
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to burglary of a building. 
In accordance with the terms of a plea bargain agreement with the State, the
trial court sentenced appellant on January 27, 2011, to confinement for two years
in the Institutional Division of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  We dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Anderson, Seymore, and McCally.
Do Not Publish C Tex. R. App. P. 47.2(b)